      Case 2:19-cv-05355-NVW Document 11 Filed 11/15/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Michelle Ingram,                                  No. CV-19-05355-PHX-NVW
10                  Plaintiff,                         ORDER
11   v.
12   Bridgecrest Acceptance Corporation,
13                  Defendant.
14
15
16          Having reviewed the parties’ Stipulation to Dismiss and Arbitrate Claims

17   (Doc. 10), and finding good cause,
18          IT IS HEREBY ORDERED granting the parties’ Stipulation (Doc. 10).

19          IT IS FURTHER ORDERED the Plaintiff’s claims against Defendant Bridgecrest

20   Acceptance Corporation (“Bridgecrest”) are dismissed and all claims will be submitted to
21   binding   arbitration   before   either   the   American   Arbitration   Association   or
22   J.A.M.S./Endispute pursuant to the terms of the arbitration agreement attached to the

23   Stipulation as Exhibit 1.

24                 Dated this 14th day of November, 2019.

25
26
27
28
